Citation Nr: 1048213	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  04-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on June 14, 2010, which 
vacated a November 2009 Board decision and remanded the case for 
additional development.  In a previous February 2008 order the 
Court vacated a February 2007 Board decision as to the issue 
remaining on appeal.  The appeal initially arose from an August 
2003 rating decision by the Detroit, Michigan, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  Clear and unmistakable evidence demonstrates the Veteran's 
rheumatic heart disease preexisted military service.

3.  Clear and unmistakable evidence demonstrates the Veteran's 
preexisting rheumatic heart disease was not aggravated during 
service.


CONCLUSION OF LAW

Rheumatic heart disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters from the RO dated 
in April 2003 and April 2006.  Those letters notified the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issue on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.  
Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.



Factual Background

Service treatment records show that an August 4, 1954, enlistment 
examination report noted a normal clinical evaluation of the 
heart.  The Veteran entered active service on August 16, 1954.  
An August 26, 1954, medical clinical consultation report noted 
the Veteran had a history of rheumatic fever and murmur.  It was 
noted he reported a history of rheumatic fever in 1949 with 
arthralgia, fever, and heart involvement.  He stated that since 
then he had noted feelings of pressure around the heart on 
exertion, dyspepsia, and weakness.  An examination revealed the 
heart was not enlarged to percussion with a grade III blowing 
systolic murmur.  The diagnosis was mitral insufficiency.  

Records note hospitalization from December 14, 1954, to January 
21, 1955, with a diagnosis of rheumatic valvulitis, inactive with 
deformity of the mitral valve.  It was further noted the disorder 
existed prior to service and was not incurred in the line of 
duty.  The clinical records show that on December 20th there was 
no clinical or laboratory evidence of rheumatic reaction and no 
change in murmur.  Records indicate he was asymptomatic of 
December 27th, January 3rd, and January 7th.  A January 1955 
narrative summary noted examination revealed the Veteran was not 
acutely ill and that shortly after admission was asymptomatic.  
There was a high-pitched squeaky murmur, but X-ray, laboratory, 
and serial electrocardiogram (EKG) revealed no abnormalities.  X-
ray studies of the chest and sedimentation rates were within 
normal limits.  The examiner noted there was no acute activity of 
rheumatic fever nor evidence of pericarditis and that the Veteran 
probably had a mild degree of mitral insufficiency secondary to 
an old rheumatic fever.  The Veteran was returned to duty 
following a period of convalescent leave with a profile for 
limited physical activity.

The service treatment records also included correspondence dated 
in January 1955 from the City of Detroit, Department of Health, 
Receiving Hospital, noting that at age 12 from April 26, 1948, to 
May 25, 1948, the Veteran was hospitalized for rheumatic heart 
disease with early mitral involvement and acute rheumatic fever.  
It was noted that on admission his heart was moderately enlarged 
to the left and that a previous history revealed treatment for 
rheumatic fever involving many joints.  

Subsequent treatment records show that in March 1955 the Veteran 
reported continuing complaints of pain during activity and at 
rest.  Examination was negative except for the systolic apical 
murmur already described.  A September 1957 cardiac consultation 
report noted that, except for an occasional cold and some left 
knee pain, the veteran had no pertinent problems or any sore 
throats or joint swelling during service.  Clinical findings on 
examination were essentially unchanged and showed a questionable 
short systolic thrill in the 5th left intercostal space, R2 
auscultation greater than A2, and a Grade II harsh systolic 
murmur.  After exercise, no further murmurs were heard.  An EKG 
study was within normal limits.  The examiner's impression was 
rheumatic heart disease, inactive with prominence of the mitral 
valve and mitral insufficiency.  A medical discharge from service 
was recommended.  An October 1957 medical board report found 
rheumatic valvulitis, inactive with deformity of mitral valve, 
existed prior to service and was not incurred in the line of 
duty.  It was specifically noted that the disorder was not 
permanently aggravated by active duty.  

In a statement dated in February 1958 the Veteran certified that 
he was treated at the Receiving Hospital in 1948.  He also 
reported that from discharge in 1948 until his military service 
enlistment he was not treated for a rheumatic heart condition.  

An April 1958 private medical report showed a Grade II, pre-
diastolic mitral murmur, blowing in type, with no palpable 
thrills or pulse deficits.  Fluoroscopic and roentgen 
examinations of the chest were essentially normal and showed no 
evidence of heart enlargement.  EKG studies revealed a normal 
graph.  The diagnosis was rheumatic heart disease, mitral 
stenosis, Grade II.

VA examination in October 1958 revealed a Grade II apical 
systolic murmur, with no basal rales and no ankle edema.  An X-
ray study showed no evidence of pulmonary or cardiovascular 
pathology and an EKG was normal.  The diagnoses included 
rheumatic heart disease and anatomical valvulitis, inactive with 
deformity and mitral insufficiency due to rheumatic fever.

VA hospital records dated from April 24, 1962, to May 23, 1962, 
show the Veteran was admitted with complaints including 
generalized pain, sore throat, and pressure and aching over the 
sternum.  An EKG was considered abnormal on admission with first 
degree heart block, but follow-up EKG findings were within normal 
limits and an X-ray study was normal.  It was noted that a 
recurrence of rheumatoid fever was ruled out and that after 
returning from a leave of absence from May 4th to May 22nd he had 
no joint pain.  The final diagnoses did not include reference to 
rheumatoid heart disease.  

A February 1974 private medical report noted clinical findings on 
routine examination in April 1958 of rheumatic heart disease with 
mitral stenosis, Grade II, and re-examination in February 1965 
and March 1970 with no changes.  It was noted that the Veteran 
was well compensated and the diagnosis was unchanged upon last 
examination.  

VA examination in March 1974 included diagnoses of hypertension 
and a history of rheumatic heart disease with mitral stenosis, 
Grade II.  X-ray examination revealed a cardiac silhouette within 
normal limits and an EKG summary noted sinus rhythm with the 
heart in intermediate position and no definite evidence of 
myocardial damage.  

In correspondence dated in December 2002 the Veteran asserted 
that he had no problems and was fit for service upon enlistment.  
He reported that after a few months he experienced some chest 
pain during a period of field training in cold wet weather and 
was hospitalized for some weeks.  He stated that after three 
years of service he was seen by a heart specialist who informed 
him that the rigors of army life were making his heart murmur 
worse.  He claimed that he had been told at his medical board 
that he would get a total and permanent service-connected 
disability rating.  In subsequent statements and personal hearing 
testimony the Veteran asserted that his preexisting rheumatic 
heart disease was aggravated during active service, that he was 
treated for endocarditis in service, and that he was discharged 
from service because of an increase in the severity of his heart 
disease. 

In correspondence dated in April 2004 Z.A.K., M.D., reported that 
he had been treating the Veteran since 1981 and that he first 
developed cardiac arrhythmia and chest discomfort in April 1995 
with no myocardial injury noted.  Since 1995, he had atrial 
fibrillation and hypertension and had developed Parkinsonism and 
hyperlipidemia.  It was noted that the Veteran had an episode of 
worsening rheumatic carditis in service and Dr. Z.A.K. expressed 
his opinion that the vigorous training of military service 
contributed to the Veteran's carditis in December 1954.  

A December 2005 VA examination report noted the claims file was 
reviewed and provided a detailed summary of the Veteran's medical 
history.  It was also noted that the Veteran reported a ten year 
history of chronic shortness of breath after walking one block, 
occasional dizziness, and one or two syncopal episodes related to 
atrial fibrillation.  The Veteran denied any chest pains or 
history of myocardial infarction, coronary artery disease, 
congestive heart failure, or cardiovascular surgery.  A physical 
examination was essentially within normal limits.  S1 and S2 
heart sounds were normal with no evidence of audible murmurs.  
Heart rhythm was irregular and there was no evidence of extremity 
edema, jugular vein distention, or bruits.  An EKG revealed a 
normal left ventricle ejection fraction of 62 percent, with a 
severely dilated left atrium, mild mitral insufficiency, and mild 
pulmonary hypertension.  There was no evidence of 
echocardiographic stigmata of rheumatic heart disease.  The 
diagnoses included acute rheumatic fever, resolved, and atrial 
fibrillation, not likely related to complications of rheumatic 
fever.

The examiner stated that the claims file included a diagnosis of 
rheumatic valvulitis with mild deformity of the mitral valve 
prior to service.  He noted that while the December 1954 hospital 
records showed fever and history of rheumatic fever, there was no 
evidence of any EKG changes, cardiomegaly, or changing heart 
murmur which would justify a diagnosis of carditis in service.  
He opined that "[e]ven if this episode were to be considered as 
recurrence of acute rheumatic fever; it is a natural course of 
the disease illness and not necessarily related to [the] physical 
activity of military life."  It was noted that the Veteran did 
not have any current manifestations of rheumatic heart disease 
based upon a lack of residual valve affection on clinical and EKG 
examination.

The Veteran reiterated his claims in correspondence apparently 
received by VA in February 2006.  Submitted documents also 
included an undated, unsigned statement, in essence, asserting 
that medical records had been reviewed and that the Veteran had 
no evident heart damage prior to service.  It was further noted 
that his having been hospitalized and treated for heart-related 
issues was evidence that he had additional heart damage as a 
result of the rigors of service.  There is no indication to whom 
this statement may be attributed.  

A May 2008 private medical opinion from R.F., M.D., identified as 
a physician board-certified in internal medicine and geriatric 
medicine and board-eligible in occupational medicine, noted the 
Veteran's entire claims file was reviewed in preparation of the 
provided report.  Dr. R.F. summarized the pertinent evidence of 
record and stated that "[r]egardless of the final diagnosis of 
his admission in December 1954, while in military service [the 
Veteran] clearly suffered an aggravation of his underlying heart 
disease."  It was noted that due to the severity of his symptoms 
he had been hospitalized for over four weeks, that a different 
heart murmur was noticed on heart examination which reflected a 
change in his physical condition while in military service, that 
prior to the in-service hospital admission he had not required 
monthly bacillin injection, and that during service he continued 
to have periodic chest pains.  It was the opinion of Dr. R.F. 
that to a reasonable degree of medical certainty the Veteran's 
heart disease was aggravated by his military service and that as 
a result of that aggravation he experienced atrial fibrillation, 
hypertension, mitral stenosis, and chronic fatigue.  

A VA medical expert opinion was obtained in November 2008 from 
the Director of Echocardiography at the VA Medical Center in 
Louisville, Kentucky, and Clinical Chief of Cardiovascular 
Medicine, Director of Non-Invasive Cardiology, and Professor of 
Medicine at the University of Louisville (hereinafter "the 
ME").  The ME noted he was board-certified in internal medicine, 
cardiovascular disease, echocardiography, and nuclear cardiology.  
The provided opinions were based upon a review of the medical 
records including the May 2008 opinion of Dr. R.F. and were held 
to a reasonable degree of medical probability and certainty.  The 
pertinent medical records were summarized and opinions were 
provided stating that the Veteran had rheumatic fever, rheumatic 
valvulitis, and rheumatic heart disease that preexisted military 
service, that his rheumatic heart disease did not undergo an 
increase during his military service, and that his rheumatic 
heart disease was not worsened by his military service.  A 
disagreement with the opinion provided by Dr. R.F. as to 
aggravation was expressed.  It was the opinion of the ME that the 
Veteran's heart disease was not aggravated by his military 
service and that his atrial fibrillation, hypertension, mitral 
stenosis, and chronic fatigue were not directly or indirectly due 
to his prior military service.  

In an August 2009 supplemental report the ME stated that a 
strikingly abnormal and elevated erythrocyte sedimentation rate 
of 125 milliliters per hour (mm/hr) measured during the Veteran's 
1948 hospitalization was strong support for a systemic 
inflammatory process characteristic of acute rheumatic fever and 
that it was the opinion of his treating physician at that time 
and by subsequent physician opinion that the proper diagnoses 
were rheumatic fever and rheumatic heart disease.  It was noted 
that recurrent attacks of rheumatic fever were most frequent in 
adolescence and young adulthood and that long-term administration 
of penicillin antibiotics was of proven benefit in the prevention 
of further bouts of rheumatic fever.  

The ME asserted that the documentation of an unequivocally 
pathologic murmur within a short time frame of military service 
and no evidence of a recurrence of acute rheumatic fever 
confirmed the presence of rheumatic valvular heart disease prior 
to the Veteran having joined the military.  It was further noted 
that the Veteran had several medical evaluations focusing on 
rheumatic heart disease during active service and that none of 
these evaluations were diagnostic for a recurrence of rheumatic 
fever and that no treating physician had concluded there was a 
recurrence or flare-up of rheumatic fever.  The records of 
hospitalization from December 14, 1954, to January 21, 1955, were 
noted to be consistent with the provided opinion and that the 
evidence did not show polyarthralgias, abnormal conduction on 
EKG, elevated sedimentation rate, or evidence of a preceding 
Group A streptococcal infection.  Serial temperatures were 
predominantly 99-degrees or less and did not support an illness 
with a febrile course as seen with rheumatic fever.  The presence 
of murmur at that time was consistent with the Veteran's chronic 
rheumatic heart disease.  

The ME also noted that subsequent clinical records revealed no 
basis for an opinion that the Veteran had a worsening of his 
preexisting rheumatic heart disease nor that he had a temporary 
or intermittent flare-up during military service.  The Veteran's 
complaint of chest pain was not considered to have been based 
upon recurrent rheumatic fever or a worsening of rheumatic heart 
disease because the basis for pathophysiologies or mechanisms to 
explain chest pain due to rheumatic fever were not evident on his 
medical evaluations.  It was noted that echocardiography findings 
in December 2005 revealing only mild mitral regurgitation without 
evidence of aortic valve stenosis or regurgitation did not 
support a finding that severe pulmonary hypertension from 
rheumatic heart disease had occurred due to severe mitral valve 
disease.  The presence of chest pain complaints in the absence of 
recurrent rheumatic fever did not support a worsening of the 
preexisting rheumatic heart disease.  

The ME stated that during the course of his military service the 
Veteran never displayed typical symptoms of heart failure or 
diagnostic tests to support the contention that there was a 
worsening of his preexisting rheumatic heart disease and that 
there were no medical findings during service of a progressive 
heart weakening or heart failure.  It was further noted that it 
was unreasonable to opine that the different description of 
cardiac murmur during service was explained by a recurrence of 
rheumatic fever without evidence of very frequent bouts of 
rheumatic fever or other confirmatory findings.  The most likely 
explanation for the different descriptions of the cardiac murmur 
related to variance among different examiners.  

It was the opinion of the ME that there was no objective evidence 
of a worsening of the Veteran's rheumatic heart disease during 
military service and that there was no medical evidence to 
conclude that he had a worsening of his preexisting rheumatic 
heart disease on the basis of his military service or on the 
basis of a natural progression of the disease process.  The 
opinions of Dr. R.F. which appeared to be predominantly based on 
the complaints of chest pain and the description of a cardiac 
murmur in December 1954 were found to be inconsistent with the 
absence of evidence of carditis upon admission in December 1954 
and with the echocardiography study in December 2005.  It was 
noted that although the quality of a murmur may be unique or 
diagnostic of a specific valvular heart disease more often than 
not the quality was non-specific.  There was no specificity to 
the description of a "squeaky murmur" and the ME stated it was 
not a diagnostic hallmark of aggravation of rheumatic or valvular 
heart disease.  There was disagreement with the opinion of Dr. 
R.F. that an August 1954 examination report indicating a heart 
exam was normal with no documentation of audible murmur supported 
the benign nature of his physical condition at that time.  It was 
the opinion of the ME that the absence of a murmur did not 
confirm benign rheumatic valvular heart disease and that the 
documentation of an unequivocally pathologic murmur within a 
short time frame of military service with no evidence of a 
recurrence of acute rheumatic fever confirmed the presence of 
rheumatic valvular heart disease prior to service.  

In response to the opinions of Dr. R.F. that atrial fibrillation, 
hypertension, mitral stenosis, and chronic fatigue developed due 
to aggravation during military service it was noted that there 
was no physiologic basis for an opinion that the physical demands 
of military service would have damaged the mitral valve and that 
the December 2005 echocardiogram revealed no damage or tears of 
the mitral valve leaflets or its supporting structures and no 
evidence of mitral stenosis.  It was noted that hypertension was 
an alternative cause for the Veteran's atrial fibrillation, but 
that there was no obvious manner to explain how physical activity 
during military service would have caused a delayed onset of 
atrial fibrillation years later.  It was also noted that the 
opinion of Dr. R.F. was unclear as to the mechanism by which 
military service would aggravate the rheumatic heart disease to 
result in hypertension and that there was no scientific basis to 
reach a cause-and-effect relationship between the Veteran's 
military service and the subsequent development of hypertension 
with any degree of medical probability or certainty.  Fatigue was 
also noted as not explained on the basis of rheumatic heart 
disease because the December 2005 echocardiogram findings 
revealed mild mitral valve disease and normal pumping ability of 
the major pumping chamber of the heart.  

In correspondence dated in October 2009 Dr. R.F. stated that he 
had reviewed the opinion of the ME and asserted that the report 
"spins a convoluted web questioning findings in the medical 
history, the presenting symptoms as well as clinical findings and 
his overall clinical course."  It was further asserted that the 
conclusions reached by the ME "clearly reflect his bias," that 
he mainly questioned the diagnosis of rheumatic fever, and that 
he stated there was no evidence to support an aggravation 
"despite notations in the VA [c]laim file to the contrary."  It 
was the opinion of Dr. R.F. that the Veteran had ongoing ischemia 
that was the source of the aggravation of his underlying heart 
disease and that the ME completely ignored the fact that the 
Veteran's overall condition had deteriorated while in service.  
Dr. R.F. reiterated his summary of the pertinent evidence and 
further asserted that after passing an entrance examination the 
Veteran developed cardiac ischemia while in training.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  Symptoms of chronic disease 
from the date of enlistment or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).  The regulations provide that determinations should not 
be based on medical judgment alone as distinguished from accepted 
medical principles, or on history alone without regard to 
clinical factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based on 
thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  The history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded probative 
value consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the injury or 
disease, including official and other records made prior to, 
during or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  Id.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 
16, 2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under this rebuttal standard attaches.  See Cotant v. Principi, 
17 Vet. App. 116 (2003).  

The Court has held that the phrase "clear and unmistakable 
evidence" means that the evidence "cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 
Vet. App. 254, 258-59 (1999) (citing definition of "clear and 
unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  It was noted, in essence, that the 
non-adversarial nature of VA compensation laws made VA's 
presumption rebuttal burden distinguishable from other 
evidentiary presumption law theories, but that VA was not 
precluded from assessing the probative value of the other 
contrary evidence of record in meeting this burden.  The Court 
found that "[t]he Board is free to reject this evidence if it 
lacks competency or credibility. Furthermore, the Board may find 
that the evidence is of such low probative value that it does not 
affect the "unmistakability" of the evidence showing preservice 
inception of the seizure disorder. In short, the Board is not 
precluded from finding that the condition existed prior to 
service simply because there is some evidence to the contrary if 
their findings of fact indicate that the contrary evidence is of 
no weight or otherwise non-probative. However, the  Board must 
provide reasons and bases for such a finding."  Id. at 261-262.  
If there is clear and unmistakable evidence to show that a 
veteran's disability was both preexisting and not aggravated by 
service (a two-prong test), then the veteran is not entitled to 
service-connected benefits.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed Cir. 2004).

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2010).  

In cases involving aggravation by active service, the rating is 
to reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into active 
service, whether the particular condition was noted at the time 
of entrance into active service, or whether it is determined upon 
the evidence of record to have existed at that time.  38 C.F.R. 
§ 3.322(a) (2010).  The Court has also recognized that temporary 
flare-ups of a preexisting disorder during service, without 
evidence of a worsening of the underlying condition, did not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-
7 (1991).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a Veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Analysis

As an initial matter, the Board notes that an August 4, 1954, 
enlistment examination found the Veteran's heart was normal upon 
clinical evaluation.  In Crowe v. Brown, 7 Vet. App. 238 (1994), 
the Court noted that the presumption of soundness attaches only 
where there has been an induction medical examination and where a 
disability for which service connection is sought was not 
detected at the time of such examination.  It was noted that the 
regulation terminology denotes only such conditions as are 
recorded in examination reports and that history of pre-service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions.  The Board finds 
that, as it is unclear whether the provisions of 38 C.F.R. 
§ 3.303(c) stating that the "symptoms of chronic disease from 
the date of enlistment or so close thereto that the disease could 
not have originated in so short a period will establish 
preservice existence thereof" preclude a presumption of 
soundness in such cases, the determination in this appeal will 
consider the provisions of 38 C.F.R. § 3.304(b) as applicable.  
Although the Veteran asserted in correspondence dated in December 
2002 that he had no problems prior to enlistment and that he was 
fit for service, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  The Board finds the competent and credible evidence of 
record overwhelmingly demonstrates by clear and unmistakable 
evidence that a heart disability existed prior to service.  

The record includes correspondence dated in January 1955 from the 
City of Detroit, Department of Health, Receiving Hospital, noting 
that at age 12 and prior to service from April 26, 1948, to May 
25, 1948, the Veteran was hospitalized for rheumatic heart 
disease with early mitral involvement and acute rheumatic fever.  
A service treatment record dated August 26, 1954, approximately 
10 days after the Veteran's entrance into active service, noted a 
grade III blowing systolic murmur, a history of rheumatic fever 
in 1949 with heart involvement, and a diagnosis of mitral 
insufficiency.  The records of his hospitalization from December 
14, 1954, to January 21, 1955, note a diagnosis of rheumatic 
valvulitis, inactive with deformity of the mitral valve.  It was 
further noted the disorder existed prior to service and was not 
incurred in the line of duty.  An October 1957 medical board 
report found rheumatic valvulitis, inactive with deformity of 
mitral valve, existed prior to service and was not incurred in 
the line of duty.  

The post-service VA and non-VA medical evidence also shows a 
heart disease existed prior to service.  The April 2004 private 
medical opinion of Dr. Z.A.K. described worsening rheumatic 
pericarditis in service and the May 2008 and October 2009 
opinions of Dr. R.F. address an aggravation of heart disease by 
military service.  In his August 2009 supplemental report the ME 
stated that a strikingly abnormal and elevated erythrocyte 
sedimentation rate of 125 mm/hr measured during the Veteran's 
1948 pre-service hospitalization was strong support for a 
systemic inflammatory process characteristic of acute rheumatic 
fever and that it was the opinion of his treating physician at 
that time and by subsequent physician opinion that the proper 
diagnoses were rheumatic fever and rheumatic heart disease.  It 
was further asserted that the documentation of an unequivocally 
pathologic murmur within a short time frame of military service 
and no evidence of a recurrence of acute rheumatic fever 
confirmed the presence of rheumatic valvular heart disease prior 
to the Veteran having joined the military.  Therefore, the Board 
finds the preexisting disorder prong of the presumption of 
soundness rebuttal test is rebutted by clear and unmistakable 
evidence.

As to the aggravation prong of the presumption of soundness 
rebuttal test, the evidence of record includes competent, but 
conflicting, medical evidence.  The Board finds the Veteran is 
not competent to provide an opinion to the effect that that his 
preexisting heart disorder was aggravated in service because this 
is matter requiring medical expertise and his statements to the 
extent they indicate he was told his disorder had increased are 
not credible because they are inconsistent with the medical 
findings documented in his service treatment reports.  The Board 
also notes that in his August 2009 supplemental report the ME 
found that none of the Veteran's evaluations in service were 
diagnostic for a recurrence of rheumatic fever and that no 
treating physician had concluded there was a recurrence or flare-
up of rheumatic fever.  Further, the records of hospitalization 
from December 14, 1954, to January 21, 1955, did not show 
polyarthralgias, abnormal conduction on EKG, elevated 
sedimentation rate, or evidence of a preceding Group A 
streptococcal infection and serial temperatures were 
predominantly 99-degrees or less which did not support an illness 
with a febrile course as seen with rheumatic fever.  The ME also 
noted the presence of chest pain complaints in the absence of 
recurrent rheumatic fever did not support a worsening of the 
preexisting rheumatic heart disease.  He found that there was no 
objective evidence of a worsening of the Veteran's rheumatic 
heart disease during military service and that there was no 
medical evidence to conclude that he had a worsening of his 
preexisting rheumatic heart disease on the basis of his military 
service or on the basis of a natural progression of the disease 
process.  

The ME further noted that the opinions of Dr. R.F. appeared to be 
predominantly based on the complaints of chest pain and the 
description of a cardiac murmur in December 1954 which were found 
to be inconsistent with the absence of evidence of carditis upon 
admission in December 1954 and with the echocardiography study in 
December 2005.  It was the opinion of the ME that the 
documentation of an unequivocally pathologic murmur within a 
short time frame of military service with no evidence of a 
recurrence of acute rheumatic fever confirmed merely the presence 
of rheumatic valvular heart disease prior to service.  The Board 
finds that the opinions of the ME are clear and unmistakable that 
the Veteran's preexisting rheumatic heart disease did not 
increase in disability during service and when viewed in light of 
all the evidence of record the opinions and final conclusions of 
the ME are undebatable. 

While the opinions of Drs. R.F. and Z.A.K. are competent, the 
Board finds their provided opinions as to the aggravation of a 
preexisting heart disorder are either too vague or unsupported by 
medical or scientific rationale or too inconsistent with the 
other evidence of record to be of any probative weight.  The 
Board further finds that there is no apparent merit to Dr. R.F.'s 
claim that the opinions of the ME were biased.  It is significant 
to note that Drs. R.F. and Z.A.K. are not shown to have any 
specific recognition of expertise in cardiology and that the 
statements of Dr. R.F. that the ME mainly questioned the 
diagnosis of rheumatic fever appears to have no factual basis.  
In fact, the August 2009 supplemental report of the ME clearly 
stated that a strikingly abnormal and elevated erythrocyte 
sedimentation rate during the Veteran's preservice 1948 
hospitalization was strong support for a systemic inflammatory 
process characteristic of acute rheumatic fever.  Of record is a 
copy of the curriculum vitae of Dr. R.F. indicating expertise 
primarily in the fields of internal and geriatric medicine 
without evidence of significant additional training in 
cardiology.  

The provided private medical opinions in this case asserting that 
rheumatic heart disease was aggravated during active service are 
also found to have addressed neither the specific findings of the 
service department medical board that rheumatic heart disease 
preexisted service without aggravation, the significance or lack 
or significance of the relatively short period of time between 
enlistment and notation of rheumatic heart disease with mitral 
insufficiency in service, nor the complete reports of specific 
clinical and laboratory findings during active service.  Although 
Dr. R.F. stated that the Veteran developed cardiac ischemia while 
in training, no rationale was provided for this opinion to the 
extent this indicated a new etiological theory nor as to how it 
was related to any present disability.  It the absence of 
adequate rationale for the provided aggravation theory private 
medical opinions, the Board finds they are of such low probative 
value that they do not affect the "unmistakability" of the 
evidence showing the Veteran's preexisting heart disorder was not 
aggravated during active service.  Therefore, the aggravation 
prong of the presumption of soundness rebuttal test is rebutted 
by clear and unmistakable evidence.

Based upon a comprehensive review of the record, the Board finds 
clear and unmistakable evidence demonstrates that the Veteran's 
rheumatic heart disease preexisted military service and that 
clear and unmistakable evidence demonstrates the  preexisting 
rheumatic heart disease was not aggravated during service.  The 
November 2008 and August 2009 VA medical expert opinions are 
clear and unmistakable and when viewed in light of all the 
evidence of record the Board finds the provided opinions and 
final conclusions are undebatable.  The ME's expertise in the 
specific matter on appeal is well demonstrated and the provided 
opinions are thorough, unequivocal, and supported by adequate 
rationale and reference to specific medical evidence.  The 
opinions are also found to be consistent with the medical 
findings contemporaneous to the Veteran's military service and 
well supported without reliance on any statements as to medical 
history the Veteran signed during service.  It is significant to 
note that a report describing pre-service treatment obtained in 
association with efforts to treat the Veteran during service 
clearly demonstrated the pre-service existence of rheumatic fever 
and rheumatic heart disease.  The November 2008 and August 2009 
VA medical expert opinions that the Veteran's rheumatic heart 
disease preexisted service are also consistent with the 
provisions of 38 C.F.R. § 3.303(c) recognizing that symptoms of 
chronic disease demonstrated so close to the date of enlistment 
that the disease could not have originated in so short a period 
will establish pre-service existence.  Therefore, the Board finds 
that entitlement to service connection for rheumatic heart 
disease must be denied.


ORDER

Entitlement to service connection for rheumatic heart disease is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


